Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 19, 1968, convicting him of robbery in ■the third degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. No opinion. Beldock, P. J., Brennan, Rabin and Hopkins, JJ., concur; Christ, J., dissents and votes to reverse the judgment, on the law, and to order a new trial, with the following memorandum: As I read the record, the intensity, scope and persistence of the prosecutor’s questions in cross-examining defendant with respect to the details of the offense leading to a prior conviction were designed, as appears from the prosecutor’s summation, not merely to attack defendant’s credibility but to show a propensity on his part to commit the crimes charged in the indictment. In my opinion, such conduct on the part of the prosecutor was improper and constituted error; and, since it cannot be said that the. jury was not influenced thereby to defendant’s prejudice, a new trial is required (People v. McKinney, 24 N Y 2d 180; People v. Gorge, 301 N. Y. 198; People v. Childers, 28 A D 2d 725, and cases therein cited).